Case 1:16-cr-00640-BMC Document 719 Filed 05/28/19 Page 1 of 4 PageID #: 10080



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
                                                           :
 UNITED STATES OF AMERICA,                                 :
                                                           :
                       - against –                         :
                                                           :
 MARK NORDLICHT,                                           : ORDER
 DAVID LEVY,                                               :
 DANIEL SMALL,                                             : 16-cr-00640 (BMC)
 JOSEPH MANN,                                              :
 JOSEPH SANFILIPPO, and                                    :
 JEFFREY SHULSE,                                           :
                                                           :
                            Defendants.                    :
----------------------------------------------------------- X

COGAN, District Judge.

       This order resolves certain motions as follows.

      1.       Defendant Levy has moved to preclude testimony from Daniel Mandelbaum

about a margin call from Goldman Sachs to Platinum. For the reasons below, this [713] motion

is granted.

      2.       On June 11, 2015, Goldman issued a $2,360,000 margin call to Platinum.

According to Mandelbaum, Levy instructed Mandelbaum to “fat finger” (i.e., type in the wrong

number for) the payment to leave off a zero and instead pay $236,000, but then pay the full

margin call the next day when Platinum had the cash to pay the full amount. In fact, on June 11,

Platinum left off a zero when paying the margin call to Goldman, which it paid in the amount of

$236,000. The next day, Platinum instructed Goldman Sachs that Platinum paid the wrong

amount and paid the remainder of the $2,360,000 margin call.

      3.       Under Federal Rule of Evidence 404(b), “[e]vidence of a crime, wrong, or other

act is not admissible to prove a person’s character in order to show that on a particular occasion
Case 1:16-cr-00640-BMC Document 719 Filed 05/28/19 Page 2 of 4 PageID #: 10081



the person acted in accordance with the character” but “[t]his evidence may be admissible for

another purpose, such as proving motive, opportunity, intent, preparation, plan, knowledge,

identity, absence of mistake, or lack of accident.” Evidence of uncharged criminal activity is not

subject to Rule 404(b)’s prohibition against “other acts” evidence if the act “arose out of the

same transaction or series of transactions as the charged offense, if it is inextricably intertwined

with the evidence regarding the charged offense, or if it is necessary to complete the story of the

crime on trial.” United States v. Carboni, 204 F.3d 39, 44 (2d Cir. 2000).

      4.       The Government intends to introduce testimony about this margin call as

evidence of Levy’s intent to conceal Platinum’s illiquidity as part of the charged investment

scheme. However, the charged investment scheme is centered around allegations that defendants

concealed Platinum’s illiquidity from investors, not from Goldman Sachs. The connection

between deceiving Goldman Sachs and deceiving investors is too attenuated for the testimony at

issue to arise out of the same transaction or series of transactions as the charged offenses, to be

inextricably intertwined with evidence of the offenses, or to be necessary to complete the story of

the alleged crimes. Rather, Mandelbaum’s proposed testimony about the margin call constitutes

improper propensity evidence under Federal Rule of Evidence 404(b) that invites the jury to infer

that, because Levy was willing to lie to Goldman Sachs about Platinum’s illiquidity, then he may

have been willing to lie to investors about Platinum’s illiquidity too.

      5.       The Government also seeks to elicit Mandelbaum’s testimony to show that Levy

was a leader and decision-maker at Platinum. Although the Government is free to put on other

evidence of Levy’s role as a decision-maker, this particular means of doing so is excluded under

Federal Rule of Evidence 403.




                                                  2
Case 1:16-cr-00640-BMC Document 719 Filed 05/28/19 Page 3 of 4 PageID #: 10082



      6.       If the Court were to allow testimony about the Goldman Sachs margin call, then it

would also allow Levy to elicit testimony that there is no documentary evidence to support

Mandelbaum’s testimony; that Platinum in fact paid the margin call a day later; and that, after

Platinum covered the call, it was allowed to and in fact did recall its full margin back from

Goldman Sachs. The result would be a sideshow about the margin call that raises the danger of

unfair prejudice, wasting time, confusing the issues, and misleading the jury.

      7.       Further, during trial on May 14, 2019, Levy moved for a hearing in connection

with allegations that the Government attempted to prevent its witness, Joshua Zeitman, from

speaking with defense counsel. For the reasons stated below, this motion is denied.

      8.       Zeitman testified that, when Inspector Amber Jordan was escorting Zeitman from

the courthouse, Jordan instructed him that he “should not talk to the defense because it could be

detrimental somehow.” Levy’s counsel further represented that Zeitman’s counsel told Levy’s

counsel that Zeitman was unwilling to speak with the defense because “he was scared that if he

did there would be consequences.”

      9.       In response, the Government submitted a declaration from Jordan stating that

Jordan told Zeitman that “if defense counsel contacted him, it was his choice whether or not to

speak with any party, including the government, but that he did not have to speak with anyone.”

Jordan then asked Zeitman to repeat Jordan’s statement, and Zeitman confirmed that it was his

choice. Zeitman asked what would happen if he spoke with defense counsel, and Jordan directed

Zeitman to speak with his attorney but mentioned that defense counsel would be free to

memorialize any conversation they may have. Jordan confirmed that she never instructed

Zeitman to not speak with defense counsel, that it would be detrimental to the case if Zeitman




                                                 3
Case 1:16-cr-00640-BMC Document 719 Filed 05/28/19 Page 4 of 4 PageID #: 10083



spoke with defense counsel, or that there would be repercussions from the Government if he

spoke with defense counsel.

      10.      I have compared Jordan’s declaration with Zeitman’s testimony and I find

Jordan’s version of events more credible. She has presented a detailed and plausible explanation

of her interaction with Zeitman, and Zeitman’s vague testimony to the contrary is not sufficient

to warrant further examination of this issue. There is no need to hold a hearing for Jordan to

reiterate the content of her declaration. If Zeitman did in fact believe that it would be

“detrimental somehow” for him to speak with the defense, there is no reason to believe

Zeitman’s belief is the responsibility of Jordan or any other member of the prosecution team.

      11.      Defendants remain free to attack Zeitman’s credibility based on his testimony

regarding his alleged instructions from Jordan. If defendants intend to do this, however, they

shall so notify the Government, and the Government may call Jordan to rebut that testimony.

      12.      Further, the Court notes that the parties have previously filed two motions that

are, to date, unopposed. On May 8, defendant Nordlicht filed a motion to strike a portion of

Amir Shaked’s testimony, and on May 16, the Government moved to strike Government

Exhibits 889 and 890 and the related testimony by witness Naftali Manela. The parties must file

their opposition, if any, to these motions within three days of the entry of this order.

SO ORDERED.



                                               Brian M. Cogan
                                               ______________________________________
                                                             U.S.D.J.

Dated: Brooklyn, New York
       May 28, 2019




                                                  4
